Citation Nr: 1035869	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-39 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
claim for service connection for the third molar (tooth number 
30).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1994 to December 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's claim for service connection for third molar (tooth 
number 30).  In August 2009, the Veteran testified before the 
Board at a hearing held at the RO.  In November 2009, the Board 
remanded the claim for additional development.


FINDINGS OF FACT

1.  In February 2001 and March 2005 rating decisions, the RO 
denied service connection for third molar (tooth number 30).  The 
Veteran was notified of those decisions and of his right to 
appeal but did not file a timely appeal.

2.  The evidence added to the record since the March 2005 
decision is cumulative of the evidence previously considered, 
does not contribute to a more complete picture of the Veteran's 
claim for service connection for the third molar (tooth number 
30), and is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.


CONCLUSIONS OF LAW

1.  The February 2001 and March 2005 rating decisions that denied 
service connection for the third molar (tooth number 30) is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 ( 2009).

2.  The evidence received since the March 2005 rating decision is 
not new and material to reopen the Veteran's claim for service 
connection for third molar (tooth number 30).  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In February 2001 and March 2005 decisions, the RO denied the 
Veteran's claim of entitlement to service connection for the 
third molar (tooth number 30).  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  The Veteran was notified of the denials 
but failed to perfect appeals.  Therefore, the decisions are 
final.

A previously denied claim may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen his claim 
in May 2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
March 2005 consisted of the Veteran's service medical records, 
the Veteran's post-service treatment records, and his own 
statements.  The RO found that there was no evidence 
demonstrating that the Veteran sustained dental trauma in service 
to warrant a compensable dental rating for his replaceable 
missing tooth, nor was there evidence that the Veteran's missing 
tooth met the requirements for outpatient dental treatment.  In 
that regard, the evidence at the time of the previous denial 
showed that at separation from service, the Veteran was provided 
a complete dental examination and all appropriate dental services 
and treatment within 90 days prior to separation from service.  
His service medical records additionally showed that at the time 
of his separation dental examination, no further dental treatment 
was deemed necessary.  Accordingly, because the Veteran did not 
meet the criteria for compensable service connection or for 
outpatient dental treatment, the RO denied the claim.

Additional evidence received since the March 2005 denial includes 
private treatment records dated from 1999 to 2002, which show two 
crowns replaced for tooth number 30.  Additionally, the Veteran 
testified at a hearing before a Decision Review Officer in 
December 2008 and before the Board at a hearing held in August 
2009, stating that the in-service dental treatment for tooth 
number 30 was flawed and later caused him to have to have the 
tooth extracted.  The new evidence does not provide any further 
basis to support the Veteran's claim.  The newly received 
evidence does not provide any additional information that would 
assist the Veteran in meeting the criteria for a compensable 
dental disability, nor does the evidence demonstrate that the 
Veteran meets the criteria for a noncompensable dental disability 
for VA treatment purposes.  38 C.F.R. § 3.381, 17.161 (2009).  
Accordingly, the new evidence showing only that the Veteran had 
dental treatment post-service for tooth number 30, and his 
statements that the in-service dental treatment was flawed, do 
not relate to any unestablished facts necessary to substantiate 
the claim.  Additionally, the private medical records and the 
Veteran's statements are mainly cumulative of those considered at 
the time of the last final decision on this issue.

Although the Veteran has submitted new evidence that was not 
before the RO in March 2005, the new evidence is not material to 
the claim and does not warrant reopening of the previously denied 
claim.  The Board finds that new and material evidence has not 
been submitted.  The new evidence does not show that the Veteran 
qualifies for compensable service connection for a dental 
disability, nor does it show that the Veteran qualified for a 
noncompensable dental disability for treatment purposes.  The 
Veteran has not shown that he incurred dental trauma in service, 
that he was found to require dental treatment at separation from 
service, or that he has a 100 percent rating, was a prisoner-of-
war, or that he has met any of the criteria listed in 38 C.F.R. § 
17.161 (2009).  Therefore, the new evidence is not material.  
Thus, the claims for service connection for the third molar 
(tooth number 30) is not reopened and the benefit sought on 
appeal remains denied.


ORDER


New and material evidence sufficient to reopen the claim of 
entitlement to service connection for the third molar (tooth 
number 30) has not been submitted.  The claim is therefore 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


